IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:19-cr-005
Plaintiff, : Judge Walter H. Rice
v.
BRUCE LONG,

Defendant.

PRELIMINARY ORDER OF FORFEITURE
Upon the United States’ Motion for Preliminary Order of Forfeiture and the Court’s review
of the evidence in the record, including the Plea Agreement, the Court HEREBY FINDS THAT:
On August 13, 2019, a grand jury in the Southern District of Ohio returned a one-count
Superseding Indictment, charging Bruce Long (the “Defendant”) with possession of a firearm by
a prohibited person, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Pursuant to Fed. R. Crim. P. 32.2(a), a forfeiture allegation in the Superseding Indictment
contained notice to the Defendant that the United States would seek the forfeiture, under 18 U.S.C.
§ 924(d)(1) and 28 U.S.C. § 2461(c), of any firearm and ammunition involved in or used in the

commission of the offense. The United States has identified the following property (the “subject

property”) for forfeiture:
1. Ruger SR1911 Pistol, CAL: 45, SN: 67165742;
2. 8 Rounds Federal Ammunition CAL: 45;
3. F.N. (FN Herstal) Five-Seven Pistol, CAL: 57, SN: 386299508;
4. F.N. (FN Herstal) Five-Seven Pistol, CAL: 57, SN: 386298066;
5. 88 Rounds Unknown Ammunition CAL: Unknown;
6. 65 Rounds Assorted Ammunition CAL: Multi;
7. 100 Rounds Assorted Ammunition CAL: Unknown;
8. 219 Rounds Assorted Ammunition CAL: Multi;
9, 160 Rounds Assorted Ammunition CAL: Multi;
10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25.
26.
27,
28.
29.
30.
31.
32.
33.
34.
35.
36.
37.

On November 5, 2019, the Defendant entered into a Plea Agreement with the United States
in which the Defendant agreed to plead guilty to Count 1 of the Superseding Indictment and agreed

to the immediate forfeiture of the subject property, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.

1 Round Unknown Ammunition CAL: 762;

4 Rounds Assorted Ammunition CAL: 57;

54 Rounds Assorted Ammunition CAL: Multi;

76 Rounds Assorted Ammunition CAL: 12;

17 Rounds Assorted Ammunition CAL: 12;

FEG SA2000M Rifle CAL: 765, SN: EH3365H;

Mossberg 590 Shotgun CAL: 12, SN: None;

Izhmash (IMEZ) SAIGA-12 Shotgun CAL: 12, SN: H08448395;
17 Rounds Assorted Ammunition CAL: 12;

Glock Inc, 22 Pistol CAL: 40, SN: DXY762;

Kimber Ultra CDP II Pistol CAL: 45, SN: KU230068;

7 Rounds Assorted Ammunition CAL: 45;

Sig Sauer (Sig-Arms) 1911 Pistol CAL: 9, SN: 54B018998;

6 Rounds Assorted Ammunition CAL: 9;

Taurus Public Def Judge Revolver CAL: 45/410, SN: ET456072;
Remington Arms Company, Inc. 1911R1 Pistol CAL: 45, SN: RHN93288A;
5 Rounds Assorted Ammunition CAL: 410;

Glock Inc. 23 Pistol CAL: 40, SN: ZLZ161;

1 Round Assorted Ammunition CAL: 9;

14 Rounds Assorted Ammunition CAL: 12;

47 Rounds Assorted Ammunition CAL: 40;

39 Rounds Assorted Ammunition CAL: 40;

48 Rounds Assorted Ammunition CAL: 40;

25 Rounds Assorted Ammunition CAL: 45;

26 Rounds Assorted Ammunition CAL: 45;

14 Rounds Assorted Ammunition CAL: 762;

71 Rounds Assorted Ammunition CAL: 762; and

39 Rounds Assorted Ammunition CAL: 40.

§ 2461(c), as property involved in the violation.

The Defendant entered a plea of guilty to Count 1 of the Superseding Indictment on

November 5, 2019.

The subject property is forfeitable, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.
§ 2461(c), as property involved in the offense set forth in Count 1 of the Superseding Indictment

to which the Defendant has pled guilty. The Defendant had an interest in the subject property.

2
The United States has established the requisite nexus between the subject property and the
Defendant’s offense.

THEREFORE, IT IS HEREBY ORDERED THAT:

1. All right, title, and interest in the subject property is condemned and forfeited to the
United States pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

2. The United States is authorized to seize the subject property, pursuant to 21 U.S.C.
§ 853(g) and Fed. R. Crim. P. 32.2(b)(3), whether held by the Defendant or a third party; conduct
any discovery for identifying, locating, or disposing of the property; and to commence proceedings
that comply with any statutes governing third party rights.

3. In accordance with the direction provided by the Attorney General and Fed. R.
Crim. P. 32.2(b)(6), the United States shall publish notice of this Order and send notice to any
person who reasonably appears to be a potential claimant with standing to contest the forfeiture in
the ancillary proceeding. Publication must take place as described in Supplemental Rule
G(4)(a)Gii) of the Federal Rules of Civil Procedure, and may be by any means described in
Supplemental Rule G(4)(a)(iv). Publication is unnecessary if any exception in Supplemental Rule
G(4)(a)(i) applies.

4. The notice must describe the forfeited property, state the times under the applicable
statute when a petition contesting the forfeiture must be filed, and state the name and contact
information for the Assistant United States Attorney to be served with the petition. The notice
may be sent in accordance with Supplemental Rules G(4)(b)(iii)-(v).

5. Pursuant to 21 U.S.C. § 853(n)(2), any person, other than the Defendant, asserting
a legal interest in the subject property, who wishes to contest the forfeiture of the subject property

must, within thirty (30) days of the final publication of notice or of receipt of actual notice,

3
whichever is earlier, file a petition in the United States District Court for the Southern District of
Ohio for a hearing to adjudicate the validity of the alleged legal interest in the subject property.

6. Any petition filed by a third party shall be signed by the petitioner under penalty of
perjury and shall set forth the nature and extent of the petitioner’s right, title, or interest in the
property; the time and circumstances of the petitioner’s acquisition of the right, title, or interest in
the property; any additional facts supporting the petitioner’s claim; and the relief sought.

iG The United States shall have clear title to the subject property following the Court’s
disposition of all third party interests, or if no third party petitions are timely filed, following the
expiration of the period provided by statute for the filing of third party petitions.

8. In accordance with the Plea Agreement, this Preliminary Order of Forfeiture is final
as to the Defendant and shall be made part of the sentence and included in the Judgment. This
Order remains preliminary as to third parties until the ancillary proceeding is concluded.

SO ORDERED:

Dated: / 3 [-XO Cty Vee

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
